In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2619 
RIGOBERTO VELASQUEZ‐BANEGAS, 
                                                           Petitioner, 

                                  v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                     ____________________ 
                                     
 Petition for Review of an Order of the Board of Immigration Appeals. 
                           No. A206‐157‐231. 
                     ____________________ 

   ARGUED DECEMBER 1, 2016 — DECIDED JANUARY 19, 2017  
                ____________________ 

   Before POSNER, RIPPLE, and ROVNER, Circuit Judges. 
     POSNER, Circuit Judge. The petitioner, a citizen of Hondu‐
ras,  entered  the  United  States  in  2005—without  being  au‐
thorized to do so—when he was 38 years old. He is now 49, 
still living in this country, still not authorized to live here. In 
2014  the  Department  of  Homeland  Security  began  proceed‐
ings  in  the  Immigration  Court  to  have  him  removed  from 
this  country  (i.e.,  deported)  to  Honduras.  He  applied  for 
withholding  of  removal  and  also  for  protection  under  the 
2                                                        No. 15‐2619 


Convention Against Torture, on the ground that he is highly 
likely  to  be  persecuted  if  returned  to  Honduras.  The  immi‐
gration judge denied both applications and ordered him re‐
moved.  The  Board  of  Immigration  Appeals  affirmed  sum‐
marily, and he appeals to us. 
    In  2007  he  discovered  that  he  was  HIV  positive.  HIV, 
short  for  human  immunodeficiency  virus,  is  treatable,  but 
often progresses to AIDS—acquired immunodeficiency syn‐
drome—a  very  serious,  and  though  treatable  often  fatal, 
condition.  In  the  Immigration  Court  the  petitioner  argued 
(and  in  our  court  continues  to  argue)  that  he  is  entitled  to 
remain in the United States because of acute danger that he 
faces if returned to Honduras, danger resulting from the fact 
that a great many Hondurans believe that AIDS is an afflic‐
tion of homosexuals (often it is, but not always, as so many 
Hondurans believe), and also that any man with HIV is also 
a homosexual. Most important, a great many Hondurans are 
hostile—often  violently  so—to  persons  they  believe  to  be 
homosexual. And for cultural reasons related to Hondurans’ 
belief  about  these  two  diseases,  the  medical  treatment  of 
both HIV and AIDS in Honduras is often deficient and often 
invasive of privacy, though poor medical service is not itself 
a form of persecution. 
    The  petitioner  testified  without  contradiction  that 
“straight” Hondurans tend not only to despise homosexuals 
but  also  to  perceive  them  as  weaklings,  and  on  both  ac‐
counts to attack them physically. He presented evidence that 
many suspected homosexuals have been killed in Honduras 
out of sheer hatred and that the police often are complicit in, 
or  refuse  to  investigate,  these  crimes.  He  testified  that  he’s 
not himself a homosexual but he reminds us (as we noted in 
No. 15‐2619                                                                3 


the  previous  paragraph)  that  most  Hondurans  believe  that 
any  man  who  has  either  AIDS  or  HIV  is  homosexual.  He 
fears  that  if  returned  to  Honduras,  as  soon  as  he  goes  to  a 
hospital for treatment of his HIV he will be “outed” as a pre‐
sumed  homosexual.  And  this  is  true,  so  far  as  appears, 
whether it  is a private or a government‐funded hospital—if 
the latter, the “outing” of him by the hospital might well be 
deemed explicit governmental persecution of presumed ho‐
mosexuals. 
     He  points  out  that  persecution  that  does  not  result  in 
death or serious bodily harm is still grounds for withholding 
of  removal.  E.g.,  Stanojkova  v.  Holder,  645  F.3d  943,  948  (7th 
Cir.  2011);  Koval  v.  Gonzales,  418  F.3d  798,  805–06  (7th  Cir. 
2005). As we explained in Stanojkova,  
         Persecution  involves  …  the  use  of  significant  physical 
    force against a person’s body, or the infliction of compara‐
    ble physical harm without direct application of force (lock‐
    ing a person in a cell and starving him would be an exam‐
    ple), or nonphysical harm of equal gravity—that last quali‐
    fication is important because refusing to allow a person to 
    practice his religion is a common form of persecution even 
    though  the  only  harm  it  causes  is  psychological.  Another 
    example of persecution that does not involve actual physi‐
    cal  contact  is  a  credible  threat  to  inflict  grave  physical 
    harm, as in pointing a gun at a person’s head and pulling 
    the  trigger  but  unbeknownst  to  the  victim  the  gun  is  not 
    loaded.  The  line  between  harassment  and  persecution  is 
    the line between the nasty and the barbaric, or alternative‐
    ly  between  wishing  you  were  living  in  another  country 
    and  being  so  desperate  that  you  flee  without  any  assur‐
    ance of being given refuge in any other country. 
4                                                      No. 15‐2619 


    Suspicion  of  the  petitioner’s  being  homosexual  will  be 
enhanced  because,  though  now  in  his  late  forties,  he  has 
never married. There has always been suspicion, even in the 
United States, that a man who never marries may be homo‐
sexual or at least bisexual, meaning he’s sexually or romanti‐
cally attracted to both men and women. The suspicion does 
not extend to heterosexual men who have such huge sexual 
appetites  that  they  are  unwilling  to  tie  themselves  to  one 
woman, in marriage, but that is not our petitioner. 
    There  is  no  suggestion  that  as  a  resident  of  the  United 
States  all  these  years,  albeit  an  unauthorized  resident,  the 
petitioner  has  engaged  in serious  criminal conduct—his en‐
tire criminal record appears to be limited to a couple of mi‐
nor offenses that resulted in his being jailed for 15 days—or 
has posed or poses any kind of threat to the nation’s health 
or  welfare.  He  is,  in  short,  harmless,  and  we  can’t  under‐
stand  the  immigration  judge’s  failure  to  take  that  into  ac‐
count  in  deciding  whether  to  grant  withholding  of  remov‐
al—also  her  failure  to  take  into  account  the  alarming  and 
pertinent fact that Honduras has the highest crime rate in the 
western hemisphere. In fact, according to the U.N. Office on 
Drugs and Crime, Honduras has the highest homicide rate in 
the  world—90.4  homicides  per  100,000  people;  the  interna‐
tional average is 6.2 homicides per 100,000 people. U.N. Of‐
fice on Drugs and Crime, Global Study on Homicide 2013, pp. 
12,  24  fig.1.5,  www.unodc.org/documents/gsh/pdfs/2014_
GLOBAL_HOMICIDE_BOOK_web.pdf.  This  is  a  fact  the 
immigration  judge  and  Board  of  Immigration  Appeals 
should have noted; neither did. 
   In fact the immigration judge made a hash of the record. 
A highly qualified American Ph.D. professor of Latin Amer‐
No. 15‐2619                                                           5 


ican studies, Suyapa Portillo, who specializes in the LGBTQ 
community (lesbian, gay, bisexual, transgender, and queer—
an  acronym  that  covers  the  entire  spectrum  of  homosexual 
and related sexual orientations) in Honduras, testified as an 
expert  witness  for  the  petitioner.  In  the  last  12  years  she’s 
visited  Honduras  three  to  four  times  a  year  to  conduct  re‐
search. The immigration judge qualified Dr. Portillo to testi‐
fy as an expert witness regarding “the experience of LGBTQ 
people  in  Honduras”  and  also  of  “HIV‐positive  people”  in 
that  country—overlapping  groups,  obviously—and  having 
been  thus  qualified  Dr.  Portillo  testified  that  it’s  very  diffi‐
cult  for  people  with  HIV  to  find  employment—employers 
often require proof that an applicant does not have HIV. She 
testified  that  since  Honduras’s  2009  coup  d’état  (when  the 
Honduran  Army,  following  orders  from  the  Honduran  Su‐
preme Court to oust President Manuel Zelaya, sent him into 
exile),  more  than  200  LGBTQ  people  have  been  murdered 
according  to  a  pattern  she  thought  indicated  an  “LGBT 
cleansing,” in  which transgendered  women were murdered 
with a single shot to the head and homosexual men tied up 
and mutilated. Dr. Portillo believes that the police are com‐
plicit  in  the  murders  and  that  laws  purporting  to  protect 
LGBTQ  people  from  assaults  and  murders  are  rarely  en‐
forced. 
   The  immigration  judge  did  not  question  the  accuracy  of 
Dr. Portillo’s testimony in the slightest, yet deemed it irrele‐
vant  because  it  was  “general”—it  was  about  the  LGBTQ 
community and about the typical experiences of Hondurans 
who  have  HIV  rather  than  about  the  petitioner  specifically. 
But  realistically  the  evidence is specific to the  petitioner be‐
cause he fits the description of Hondurans who are at risk of 
persecution  as  a  result  of  being  believed  (accurately  or  not) 
6                                                                No. 15‐2619 


to  be  homosexual.  The  immigration  judge  demanded  evi‐
dence that he would be persecuted if returned to Honduras, 
but failed to consider the feasibility of her demand. The peti‐
tioner left Honduras more than a decade ago; he’s hardly in 
a position, living in the United States, to assess the particular 
risk to him if he’s deported, as compared to the average HIV 
sufferer  in  Honduras  or  even  the  average  HIV  sufferer  in 
Honduras who is middle‐aged yet has never married. See 8 
U.S.C. §§ 1231(b)(3); 1158(b)(1)(B)(ii). 
    No  matter;  to  be  a  member  of  a  group  that  faces  a  high 
probability of persecution in a foreign country is enough to 
establish  that  he’s  at  risk  of  persecution  if  deported  to  that 
country. 
          [I]n  evaluating  whether  it  is  more  likely  than  not  that 
     the  applicant’s  life  or  freedom  would  be  threatened  in  a 
     particular country on account of race, religion, nationality, 
     membership in a particular social group, or political opin‐
     ion,  the  asylum  officer  or  immigration  judge  shall  not  re‐
     quire  the  applicant  to  provide  evidence  that  he  or  she 
     would be singled out individually for such persecution if: 
     (i) The applicant establishes that in that country there is a 
     pattern  or  practice  of  persecution  of  a  group  of  persons 
     similarly situated to the applicant on account of race, reli‐
     gion, nationality, membership in a particular social group, 
     or  political  opinion;  and  (ii)  The  applicant  establishes  his 
     or her own inclusion in and identification with such group 
     of  persons  such  that  it  is  more  likely  than  not  that  his  or 
     her  life  or  freedom  would  be  threatened  upon  return  to 
     that country. 
8  C.F.R.  §  1208.16(b)(2).  That  is  an  accurate  description  of 
this case. 
No. 15‐2619                                                            7 


     It’s  often  said that  an immigrant  seeking  withholding of 
removal must prove that he or she is more likely than not to 
suffer  persecution  if  deported,  see,  e.g.,  INS  v.  Stevic,  467 
U.S.  407,  424  (1984),  and  that  belief  may  have  informed  the 
immigration  judge’s  insistence  on  proof  that  the  petitioner 
will  be  persecuted  if  removed  to  Honduras.  But  in  recent 
opinions we’ve explained that the “more likely than not test” 
should not be taken literally, for so taken it would mean that 
an applicant for withholding of removal who had a 50.1 per‐
cent  probability  of  being  persecuted  (killed,  let’s  say)  if  de‐
ported would be entitled to withholding of removal, but not 
one who had only a 50 percent probability of being killed if 
deported.  Not  only  is  this  an  absurd  example  of  line  draw‐
ing, but it assumes unrealistically that such statistics can be 
computed. In fact “all that can be said responsibly on the ba‐
sis  of  actually  obtainable  information  is  that  there  is,  or  is 
not,  a  substantial  risk  that  a  given  alien  will  be  tortured  if 
removed  from  the  United  States.”  Rodriguez‐Molinero  v. 
Lynch, 808 F.3d 1134, 1135–36 (7th Cir. 2015). And therefore 
it should be enough to entitle the applicant to withholding of 
removal if there is a substantial, albeit unquantifiable, prob‐
ability that if deported he will be persecuted. And that is Ve‐
lasquez‐Banegas’s situation, given Dr. Portillo’s testimony—
testimony  accepted  in  toto,  we  emphasize,  by  the  immigra‐
tion judge. In the appendix to this opinion, we reprint, with 
slight editing, pages 5 to 7 of the immigration judge’s opin‐
ion,  which  is  where  she  summarizes  Dr.  Portillo’s  testimo‐
ny—which, to repeat, she accepted in its entirety. 
     She accepted the petitioner’s evidence as well as Dr. Por‐
tillo’s, stating that “Having reviewed the [petitioner’s] testi‐
mony  and  documentary  submissions,  I  find  the  [petitioner] 
credible.  His  testimony  is  internally  consistent  and  con‐
8                                                       No. 15‐2619 


sistent with his written statement. His testimony is also con‐
sistent  with  the  other  corroborative  evidence  in  the  record, 
including  medical  records  and  affidavits  in  support  of  his 
application.”  What  more  could  be  required  to  justify  grant‐
ing withholding of removal? 
    Dr.  Portillo  testified  without  contradiction  that  “people 
with  HIV  are  generally  considered  to  be  LGBTQ”  and  that 
the petitioner would not “be able to hide his HIV status due 
to  a  lack  of  confidentiality  in  hospitals  and  the  likelihood 
that  [he]  would  run  into  someone  he  knew  while  seeking 
treatment.”  The  immigration  judge  noted  that  other  affida‐
vits  in  the  record  (one  by  a  native  citizen  of  Honduras  and 
another by a sociology professor who lived in Honduras for 
two years), stated that it is a “common belief in Honduras” 
that those with HIV are gay or lesbian, but this was not good 
enough  for  her  because  the  affidavits  had  “cite[d]  no  data, 
reports,  or  examples.”  But  Dr.  Portillo’s  testimony  that  the 
immigration judge had accepted as truthful was uncontradicted 
evidence,  from  a  qualified  expert  witness,  that  the  petitioner 
will in all likelihood be unable to hide his HIV status and as 
such will be believed to be a homosexual and persecuted ac‐
cordingly. Indeed he could hide it only by not seeking medi‐
cal care for it, which would endanger his life.  
    In  any  event  it  was  error  for  the  immigration  judge  to 
suggest that the petitioner would be safe if he kept secret his 
HIV status. The law does not require people to hide charac‐
teristics like religion or sexual orientation, and medical con‐
ditions,  such  as  being  HIV  positive.  E.g.,  Muhur  v.  Ashcroft, 
355 F.3d 958, 960–61  (7th Cir.  2004). The immigration  judge 
implies that the petitioner would be thought to be homosex‐
ual and for that reason persecuted unless he evaded his po‐
No. 15‐2619                                                           9 


tential  tormentors  by  pretending  to  be  a  very  different  per‐
son  from  what  he  actually  is—a  middle‐aged  HIV  positive 
bachelor  in  a  culture  in  which,  should  those  characteristics 
be revealed, he would be in serious danger. The immigration 
judge would have sized up the danger to Velasquez‐Banegas 
differently had she assumed the petitioner would live open‐
ly.  Suppose  a  person  if  removed  to  his  country  of  origin 
would be sure to be persecuted unless, by living in a cave, he 
avoided all contact with other persons. The next step would 
be to rule that no one can have a real fear of persecution be‐
cause if persecution looms he can avoid it by committing su‐
icide. 
    It’s  true,  as  emphasized  by  the  immigration  judge,  that 
the  petitioner  if  deported  will  be  returning  to  the  region 
(Comayagua,  also  the  name  of  the  major  city  in  the  region) 
where  his  parents  and  siblings  live.  The  immigration  judge 
thought this would protect him from the heavy crime activi‐
ty  in  the  region,  because  he  would  be  associating  mainly 
with  people  who  had  known  him  all  his  life  and  would 
know he was not a homosexual. But they and others would 
know that he was HIV positive, which Hondurans consider 
a badge of homosexuality; and they might conclude that he 
had  become  a  homosexual  after  leaving  Honduras  for  the 
United States, for Hondurans also tend to believe that homo‐
sexuality  is  a  lifestyle  choice  rather  than  a  person’s  genetic 
destiny. 
    The  immigration  judge  failed  even  to  mention  the  peti‐
tioner’s  testimony  that  an  imputation  of  homosexuality  to 
him is made more likely by his being middle‐aged yet never 
married.  This  omission  takes  on  a  special  irony  given  the 
judge’s  criticism  of  petitioner’s  evidence  as  being  too  gen‐
10                                                          No. 15‐2619 


eral. Now maybe he could conceal his bachelor status, along 
with his HIV status, but in Muhur v. Ashcroft, supra, 355 F.3d 
at 960–61, we rejected the related proposition that “one is not 
entitled to claim asylum on the basis of religious persecution 
if (a big if, by the way) one can escape the notice of the per‐
secutors by concealing one’s religion.” We noted that “Chris‐
tians  living  in  the  Roman  Empire  before  Constantine  made 
Christianity  the  empire’s  official  religion  faced  little  risk  of 
being  thrown  to  the  lions  if  they  practiced  their  religion  in 
secret;  it  doesn’t  follow  that  Rome  didn’t  persecute  Chris‐
tians,  or  that  a  Christian  who  failed  to  conceal  his  faith 
would  be  punished  for  acting  ‘unreasonably.’”  Id.  The  law 
does not take a life of stealth as its starting point. 
    The  immigration  judge  thought  the  most  severe  harm 
that  could  befall  Velasquez‐Banegas  in  Honduras  would  be 
inability to receive adequate medical care. But that proposi‐
tion  was  inconsistent  with  her  crediting  Dr.  Portillo’s  testi‐
mony (as she did), as was the judge’s further statement that 
Velasquez‐Banegas “[had] not established that it [was] more 
likely  than  not  that  people  [would]  perceive  him  as 
LGBTQ”—though  she  had  acknowledged  that  Dr.  Portillo 
had  “testified  and  stated  in  her  affidavit  that  people  with 
HIV  are  generally  considered  to  be  LGBTQ,  which  she  at‐
tributes to a lack of information available to the public. She 
also testified that she does not believe that the petitioner would be 
able  to  hide  his  HIV  status  due  to  a  lack  of  confidentiality  in 
hospitals  and  the  likelihood  that  the  petitioner  would  run 
into someone he knew while seeking treatment. She also dis‐
cussed a personal experience where she was extorted by po‐
lice officers while on her way to a gay bar with friends who 
were  members  of  the  LGBTQ  community.  Three  other  affi‐
davits in the record state generally that it is a common belief 
No. 15‐2619                                                          11 


in Honduras that those with HIV are gay or lesbian, but cite 
no  data,  reports,  or  examples.  …  However,  this  evidence  is 
insufficient  to  establish  that  the  petitioner  will  likely  have 
homosexuality  imputed  to  him  in  Honduras,  as  it  [this  evi‐
dence]  is  general  in  nature,  lacks  objective  data,  and  is  not 
specific to the [petitioner].” What can the immigration judge 
have  meant  by  that  last  sentence?  The  evidence,  which  cer‐
tainly  supports  the  proposition  that  Velasquez‐Banegas  is 
likely to have homosexuality imputed to him in Honduras if 
he’s  deported,  is  “general”  because  there  is  more  than  one 
person in Honduras with HIV, and is specific to the petition‐
er  because  he  fits  the  description  of  Hondurans  at  risk  of 
persecution because believed (accurately or not) to be homo‐
sexual.  The  judge  also  said,  contradicting  her  crediting  Dr. 
Portillo’s testimony (see Appendix below), that Portillo’s tes‐
timony that people in Honduras are uninformed and there‐
fore tend to link homosexuality to HIV was not based on any 
report  or  evidence.  It  was  based  on  her  testimony,  which 
was evidence—uncontradicted evidence! 
    We have noted repeatedly that remand may be warrant‐
ed  when  the  agency  overlooks  key  aspects  of  an  asylum‐
seeker’s  claim  and  might  reach  a  different  conclusion  after 
fuller  evaluation  of  the  record.  See  Chen  v.  Holder,  604  F.3d 
324, 330 (7th Cir. 2010); Gomes v. Gonzales, 473 F.3d 746, 752 
(7th  Cir.  2007);  Chitay–Pirir  v.  INS,  169  F.3d  1079,  1081  (7th 
Cir. 1999). This is such a case. We therefore vacate the deci‐
sions  of  the  Board  and  the  immigration  judge  and  remand 
the  case  for  reconsideration  in  light  of  the  analysis  in  this 
opinion. 
     
                                       
12                                                           No. 15‐2619 


       APPENDIX (QUOTED FROM THE IMMIGRATION JUDGE’S 
                          OPINION) 

     Dr. Portillo testified that people with HIV, like the petitioner, 
are  particularly  vulnerable  in  Honduras.  It  is  very  difficult  for 
such people to gain employment, because employers, particularly 
in  the  factory  industry,  require  potential  employees  to  present 
proof  of  a  negative  HIV  test  before  being  hired.  Although  this  is 
illegal  in  Honduras,  many  private  companies  continue  the  prac‐
tice with impunity. 
     Honduras has a socialized health care system, but those with 
money often use private doctors because of their superior quality 
and efficiency. She believes that private market care in Honduras 
is  very  expensive.  She  testified  that  hospitals  often  run  out  of 
medications,  including  HIV  medication,  which  forces  people  to 
resort  to  self‐medication  or  buying  those  medications  in  the  pri‐
vate sector. She believes that the public health system’s problems 
stem  from  a  military  coup  in  2009,  which  led  to  increased  debt 
and  corruption  for  the  country.  She  testified  that  there  are  major 
hospitals  and  non‐profit  organizations  who  give  medical  care  in 
the big cities in Honduras, but those who live in rural areas have 
to take a bus trip, often four to five hours long, to the city, where 
they must wait hours at the clinic for care. Also, the buses often do 
not run at night because of safety concerns. Dr. Portillo is not fa‐
miliar with the particular medications that HIV patients take, and 
she  has  not  studied  or  worked  with  doctors  who  treat  patients 
with HIV. 
    She described her research regarding HIV testing in San Pedro 
Sula, Honduras, in 2006. She first went to a Red Cross clinic to be 
tested  for  the  virus,  which  cost  five  hundred  Lempira,  and  took 
two weeks to get results. She returned two weeks after her test to 
receive her results, and the nurses at the clinic gave her the results 
in front of everyone in the waiting room. She took a second HIV 
test at an Evangelical Church organization. The intake form there 
asked  about  sexual  orientation,  and  she  identified  herself  as  bi‐
No. 15‐2619                                                                  13 


sexual. While she was waiting for the results of the test, the clinic 
displayed  videos  and  pamphlets  about  God  and  abstinence  out‐
side of marriage. After receiving her results, she was counseled on 
God and family. She received no information about prevention or 
what to do if she was HIV‐positive. Finally, she went to a LGBTQ 
organization  for  testing,  which  she  described  as  the  ʺbest  experi‐
ence.ʺ But such organizations are not funded on an ongoing basis 
and she does not know whether the organization still exists. After 
she received her results from all three clinics, she was given a card 
displaying her results, presumably to present to potential employ‐
ers.  She  has  not  updated  her  research  regarding  current  tests  or 
procedures for HIV testing in Honduras since 2006. 
     Dr.  Portillo  remained  in  San  Pedro  Sula,  Honduras,  for  two 
months after completing her HIV testing research before traveling 
to  other  parts  of  the  country.  She  was  not  physically  harmed  or 
threatened  during  this  time,  though  she  did  take  daily  precau‐
tions. However, five months later, she returned to San Pedro Sula 
and went out to a gay bar with friends who were members of the 
LGBTQ  community.  They  were  stopped  by  police  for  a  driving 
violation and harassed because of their gender identity. Dr. Portil‐
lo  told  the  police  officers  that  she  was  a  US  citizen  and  that  this 
behavior was inappropriate, which led to the police taking one of 
her  friends  and  telling  the  rest  of  the  group  to  follow  them.  The 
police led them to a dark area in the city, and demanded money in 
exchange  for  releasing  her  friend,  to  which  Dr.  Portillo  agreed. 
She believes that she was extorted because of her claim to U.S. cit‐
izenship  and  the  assumption  that  as  such  she  carried  money  on 
her. 
     She testified that many Hondurans directly link the HIV virus 
to the LGBTQ community. She believes that this is the result of a 
dearth of education both in the public school system and the pub‐
lic  generally.  Most  HIV‐positive  people  she  has  interviewed  in 
Honduras are afraid to come out because they fear the reaction of 
their family, friends, and community, and because they fear losing 
14                                                             No. 15‐2619 


their jobs. She testified that she does not believe it is possible for 
people to hide their HIV status in Honduras successfully because 
the  confidentiality  laws  for  medical  providers  are  different  from 
what they are in the United States, the cities are small, they may 
run  into  people  they  know,  and  many  are  required  to  seek  help 
from LGBTQ organizations and may be seen there. 
     Dr. Portillo  also discussed the homophobic nature of Hondu‐
ran  society.  Since  2009,  more  than  200  LGBTQ  people  have  been 
murdered,  often  in  a  particularly  gruesome  manner  that  she  be‐
lieves  indicates  they  were  targeted  due  to  their  gender  identity. 
She  testified  that  people  defecated  in  front  of  the  building  of  a 
LGBTQ  organization  where  she  worked,  and  they  also  spray‐
painted the building. Those who work for such organizations take 
precautions daily to avoid harassment. She also witnessed a large 
protest  in  Honduras  regarding  the  governmentʹs  granting  “non‐
profit status” to a LGBTQ group, which Ms. Portillo described as 
the  largest  protest  she  has  ever  seen.  She  also  believes  the  police 
are complicit in the harassment, assault, and murder of members 
of the LGBTQ community, and that they rarely conduct fair inves‐
tigations  of  such  crimes.  She  discussed  one  case  in  which  a 
transgender  person  was  assaulted,  on  camera,  and  the  footage 
showed  police  officers  watching  and  laughing.  Although  the  po‐
lice  officers  involved  were  taken  off  active  duty  for  a  period  of 
time, she does not believe they were prosecuted for any crimes. 
    According  to  Dr.  Portillo,  the  Honduran  constitution  and 
criminal code have provisions intended to protect members of the 
LGBTQ community, but in practice these provisions are not used 
to  protect  members  of  the  LGBTQ  community  or  to  prosecute 
those who discriminate or even physically assault or kill members 
of the community. She cited an example in which two transgender 
people  ran  for  public  office,  and  a  well‐known  church  leader 
made  a  derogatory  televised  speech  encouraging  the  public  to 
vote against them. But despite evidence of discrimination against 
No. 15‐2619                                                    15 


them, the two individuals had their lawsuit dismissed for lack of 
evidence. 
16                                                         No. 15‐2619 

   RIPPLE,  Circuit  Judge,  dissenting.  I  sincerely  regret  that  I 
cannot join my esteemed colleagues in their disposition of this 
petition. 
    I cannot accept my colleagues’ view that the immigration 
judge “made a hash of the record.” Majority Op. at 4. The rec‐
ord in this case contains evidence supportive of the position 
of Mr. Velasquez‐Banegas and evidence supportive of the po‐
sition  of  the  Government.  The  immigration  judge  carefully 
evaluated  the  entire  record  and  determined  that  Mr. Ve‐
lasquez‐Banegas  had  not  carried  his  burden  of  demonstrat‐
ing,  by  a  preponderance  of  the  evidence,  that  he  would  be 
subject to persecution or torture if he returns to his homeland. 
Under well‐established principles of law, our role in review‐
ing the immigration judge’s decision is limited. We review le‐
gal conclusions de novo; however, we review factual determi‐
nations  under  “the  deferential  substantial  evidence  stand‐
ard.” Khan v. Holder, 766 F.3d 689, 695 (7th Cir. 2014); Mozdzen 
v.  Holder,  622  F.3d  680,  683  (7th  Cir.  2010).  We  reverse  “the 
agency’s findings only if, viewing the record as a whole, a rea‐
sonable  factfinder  would  be  compelled  to  reach  a  contrary 
conclusion.” Darinchuluun v. Lynch, 804 F.3d 1208, 1214 (7th 
Cir.  2015)  (citing  8  U.S.C.  § 1252(b)(4)(B));  see  also  I.N.S.  v. 
Elias‐Zacarias, 502 U.S. 478,  481 (1992).  Once we  have deter‐
mined that this deferential standard has been met, we have 
reached the limit of our authority. It is not within our ken to 
order a new trial because we believe that the evidence better 
supports a different conclusion. 
   Here,  the  substantial  evidence  test  clearly  has  been  met. 
Following a hearing, the immigration judge denied relief, re‐
No. 15‐2619                                                              17 

jecting both Mr. Velasquez‐Banegas’s claim that he faced per‐
secution  based  on  his  imputed  sexual  orientation  and  his 
claim that he would be persecuted because of his HIV status. 
     
                                    A. 
    The  immigration  judge  first  concluded  that  Mr. Ve‐
lasquez‐Banegas had not established that he was an imputed 
member of the LGBTQ community and therefore would suf‐
fer the mistreatment frequently accorded to members of that 
group.  To  support  this  conclusion,  the  immigration  judge 
pointed to five factors that undercut Mr. Velasquez‐Banegas’s 
claim:  (1) Mr. Velasquez‐Banegas  was  not  gay  and  did  not 
plan to associate with the LGBTQ community in Honduras; 
(2) Mr. Velasquez‐Banegas  “testified  that  none  of  the  three 
people he knew with HIV in Honduras were homosexual, and 
                                                                          1
that  neither  he  nor  anyone  else  believed  them  to  be” ; 
(3) Mr. Velasquez‐Banegas likely  would seek HIV treatment 
at a hospital located four hours away in Tegucigalpa, reduc‐
ing the possibility that he would see someone he knew while 
                         2
receiving treatment;  (4) Mr. Velasquez‐Banegas would be re‐
turning to his hometown where he lived for thirty‐eight years 
and many people who knew him before would still be living 
there;  and  (5) neither  the  provided  articles  nor  the  country 
conditions  report  stated  that  individuals  who  are 
                                                 
1  A.R. at 114. The Government concedes that this was an inaccurate por‐

trayal  of  Mr. Velasquez‐Banegas’s  testimony.  Government’s  Br.  14  n.4. 
Mr. Velasquez‐Banegas testified that he did not think these three people 
were homosexual, but he was not aware of what others thought. A.R. at 
170–74. 
2 Id. at 114. 
18                                                          No. 15‐2619 

HIV‐positive  are  assumed  to  be  gay,  although  those  docu‐
ments did discuss access to HIV healthcare, the stigma asso‐
ciated with being HIV‐positive, and the violence experienced 
by members of the LGBTQ community. 
    Next,  the  immigration  judge  addressed  Mr. Velasquez‐
Banegas’s  claim  that  his  HIV  status  was  a  protected  social 
group.  The  immigration  judge  determined  that  the  social 
group was cognizable and that Mr. Velasquez‐Banegas was a 
member of this group. However, the immigration judge de‐
nied  relief  because  Mr. Velasquez‐Banegas  had  not  demon‐
strated that it was more likely than not that his “life or free‐
                                                                  3
dom would be threatened” on account of his HIV status.  The 
“most severe harm” that Mr. Velasquez‐Banegas would face, 
according  to  the  immigration  judge,  was  his  inability  to  re‐
                                                    4
ceive medical care in Honduras.  However, the immigration 
judge concluded, and my colleagues do not challenge, that the 
problem  of  inadequate  medical  care  is  not  specific  to  those 
with HIV. 
    Regarding  relief  under  the  Convention  Against  Torture, 
the immigration judge found that Mr. Velasquez‐Banegas had 
not established that it was more likely than not that he would 
be perceived as gay, although the judge recognized that the 
record  reflects  that  LGBTQ  people  in  Honduras  experience 
                                                        5
persecution  and  “possibly  torture.”   The  immigration  judge 
added that lack of access to medical care and employment did 

                                                 
3 Id. at 115. 

4 Id. at 116. 

5 Id. at 116–17. 
No. 15‐2619                                                                    19 

not constitute torture. Based on these findings, the immigra‐
                                                                      6
tion judge denied Mr. Velasquez‐Banegas’s petition.  
    Mr. Velasquez‐Banegas  first  asks  us  to  review  the  deter‐
mination that his HIV status would not cause him to be per‐
ceived as gay. He claims that the Board disregarded relevant 
evidence and also impermissibly reasoned that others would 
not perceive Mr. Velasquez‐Banegas as gay so long as he did 
                                                7
not disclose his HIV status.  
   There  can  be  no  doubt  that  Mr.  Velasquez‐Banegas  pre‐
sented  significant  evidence  that  gay  men  in  Honduras  face 
abuse, violence, and even death  at the hands of the general 

                                                 
6 Mr. Velasquez‐Banegas appealed this decision to the Board of Immigra‐

tion Appeals (“the Board”). There, he argued that the immigration judge 
erred in (1) finding that he would not be perceived as gay; (2) improperly 
concluding  that  Mr. Velasquez‐Banegas  could  hide  his  HIV  status;  and 
(3) discounting evidence as too generalized to support his claims. Finally, 
he alleged that he had met his burden of proof for protection under the 
Convention Against Torture. 
On July 1, 2015, the Board adopted and affirmed the immigration judge’s 
decision. Because the Board summarily affirmed the immigration judge’s 
opinion, we base our review on the immigration judge’s analysis. Balogun 
v. Ashcroft, 374 F.3d 492, 498 (7th Cir. 2004). 
7  The  Board  has  recognized  explicitly  that  homosexuality  qualifies  as  a 

“particular social group.” Moab v. Gonzales, 500 F.3d 656, 661 n.2 (7th Cir. 
2007). The immigration judge noted that imputation may or may not ap‐
ply to claims of membership in particular social groups. A.R. at 114. As‐
suming without deciding this issue, the immigration judge proceeded un‐
der  the  assumption  that  relief  could  be  granted  on  this  ground.  Id.  We 
have  held  that  a  petitioner  can  state an  imputed  claim  where  he  shows 
that others will attribute a political opinion to him and will persecute him 
on that basis. See Chen v. Holder, 604 F.3d 324, 332 (7th Cir. 2010). 
20                                                                No. 15‐2619 

                                                              8
public, as well as at the hands of the police force.  Indeed, the 
immigration  judge  concluded  that  “LGBTQ  individuals  in 
                                                                      9
Honduras may face persecution, and possibly torture.”  How‐
ever,  the  immigration  judge  also  found  that  Mr. Velasquez‐
Banegas  had  not  shown  that  he  would  be  perceived  as  gay 
based on his HIV‐positive status. 
   Mr.  Velasquez‐Banegas  submits  that  the  immigration 
judge  erred  by  discounting  evidence  merely  because  it  was 
general in nature. Specifically, he claims that the immigration 
judge “faulted the testimony and affidavits in the record for 
only ‘generally’ stating that there is a ‘common belief in Hon‐
duras that those with HIV are gay or lesbian,’ and for citing 
                                                    10
‘no data, reports, or examples.’”  The relevant part of the im‐
migration judge’s opinion states: 
           The  record  also  contains  some  evidence  that 
           those  with  HIV  are  at  times  assumed  to  be  a 
           member of the LGBTQ community, and the re‐
           spondent  expressed  this  fear  in  his  testimony. 
           See  Ex.  3.  The  respondent’s  expert  witness, 
           Ms. Portillo, testified and stated in her affidavit 
           that people with HIV are generally considered 
           to be LGBTQ, which she attributes to a lack of 
           information available to the public. She also tes‐
           tified that she does not believe that the respond‐
           ent would be able to hide his HIV status due to 
           a  lack  of  confidentiality  in  hospitals  and  the 
                                                 
8 See, e.g., A.R. at 415–16, 486–87, 489, 521–24, 529–30, 537–46, 559. 

9 Id. at 117. 

10 Pet’r’s Br. 17 (quoting A.R. at 17). 
No. 15‐2619                                                            21 

           likelihood  that  the  respondent  would  run  into 
           someone he knew while seeking treatment. She 
           also discussed a personal experience where she 
           was extorted by police officers while on her way 
           to a gay bar with friends who were members of 
           the  LGBTQ  community.  Three  other  affidavits 
           in the record state generally that it is a common 
           belief in Honduras that those with HIV are gay 
           or lesbian, but cite no data, reports, or examples. 
           See Ex. 3, Tabs B, E, and F. 
                However, this evidence is insufficient to es‐
            tablish that the respondent will likely have ho‐
            mosexuality imputed to him in Honduras, as it 
            is general in nature, lacks objective data, and is 
            not specific to the respondent.[11] 
    First,  it  is  important  to  note  that  the  immigration  judge 
considered  the  entire  record,  including  “general”  evidence. 
The judge found the general evidence to be unpersuasive and 
did not give very much weight to it. While Ms. Portillo, peti‐
tioner’s expert, had testified that people in Honduras are un‐
informed  and  therefore  tend  to  link  homosexuality  to  HIV, 
the judge noted that this statement was not based on any re‐
port or evidence. Instead, the expert could only support a re‐
lated  point;  namely,  that  “there  is  considerable  overlap  be‐
                                           12
tween  the  two  groups.”   Similarly,  the  country  report  only 

                                                 
11 A.R. at 114.  

12 Id. at 398 (“Exhibit D”) (“To be precise, in 2005 UNAIDS estimated that 

13% of men who have sex with men were living with AIDS. SHADOW 
REPORT at page 5.”). The other evidence fell short for the same reason. 
22                                                             No. 15‐2619 

supported  the  notion  that  the  HIV/AIDS  epidemic  “is  still 
concentrated  in  high‐risk  groups  such  as  commercial  sex 
workers and their clients, men who have sex with men, [and] 
                          13
prisoners  …  .”   It  did  not  expand  on  whether  Hondurans 
likely would assume that all HIV‐positive men shared a par‐
ticular sexual  orientation.  Indeed, the report could be inter‐
preted  as  cutting  against  this  view.  It  listed  “Vulnerable 
Groups” as including “Men who Have Sex with Men,” as well 
as  “Sex  workers,”  “Prisoners,”  “Women,”  “Vulnerable 
Youth,” “Orphans,” “Military,” “Migrant Groups and Mobile 
Populations  in  Affected  Regions,”  and  “Indigenous  Groups 
                                                    14
and Descendants of African Origin.”  According to the coun‐

                                                 
Exhibit E states “[p]ersecution extends to those individuals who are per‐
ceived as gay due to their HIV/AIDS status. The epidemic is concentrated 
within  gay  men.  As  a  result,  HIV/AIDS  is  perceived  to  be  a  disease 
‘caused’ by LGBT individuals. Heterosexual males who have HIV/AIDS 
are often believed to be gay, and thus face the same risks of harm as gay 
individuals.  In  turn,  LGBT  individuals  are  often  thought  to  have 
HIV/AIDS. As such, LGBT individuals and those with HIV/AIDS face per‐
secution based on both homophobia and AIDS‐phobia.” Id. at 415. The ex‐
hibit, however, cites no support for this conclusion. Similarly, Exhibit F 
states “[t]he common myth surrounding those infected with HIV is that 
the person is gay or they engaged in some homosexual activity,” but again 
does not support this conclusion. Id. at 431. Most unpersuasively, Exhibit 
B states “[i]n Honduras, there are a lot of people who link HIV to being 
gay. I know that the two are not necessarily connected because I know that 
Miguel was not gay, and I know that Rigoberto is not gay. But in my coun‐
try, a lot of people assume that the two things are linked together,” imme‐
diately after discussing a heterosexual man dying from AIDS and rumors 
that he had infected another woman. Id. at 390. 
13 Id. at 303. 

14 Id. at 310–12. 
No. 15‐2619                                                     23 

try report, all of these groups face an increased risk of expo‐
sure. It certainly was well within the discretion of the immi‐
gration judge to determine the weight that ought to be given 
to particular evidence. See 8 U.S.C. § 1158(b)(1)(B)(ii). 
    My  colleagues  also  suggest  that  the  immigration  judge 
committed legal error in requiring evidence more specific to 
Mr. Velasquez‐Banegas. They take the view that it is enough 
to be a member of a cognizable group that faces a high prob‐
ability  of  persecution.  Majority  Op.  at  6  (citing  8  C.F.R. 
§ 1208.16(b)(2)). It is true that the general rule is that member‐
ship in a cognizable social group whose members are exposed 
to a high probability of persecution is sufficient to make out a 
case  for  withholding  of  removal.  But  that  general  rule  as‐
sumes that it has been established that the applicant is in fact 
a member of the group. See 8 C.F.R. § 1208.16(b)(2)(ii). Here, 
no one maintains that Mr. Velasquez‐Banegas is gay; in fact, 
he vigorously denies that he is and has stated that he has no 
plans to associate with the gay community, given his antipa‐
thy  toward  the  group.  His  inclusion  in  the  group  therefore 
depends on establishing an imputed identification with that 
group, and, on that question, we already have acknowledged 
the necessity to examine the surrounding circumstances that 
might  establish  such  an  imputation,  including  the  circum‐
stances of the particular case. See Chen v. Holder, 604 F.3d 324, 
332–33 (7th Cir. 2010). 
   Mr. Velasquez‐Banegas seems to recognize the appropri‐
ateness of weighing evidence specific to him because he also 
contends that the immigration judge erred in failing to con‐
24                                                      No. 15‐2619 

sider “one of the most important pieces of particularized evi‐
                       15
dence he offered.”  Mr. Velasquez‐Banegas explained that, in 
addition  to  being  HIV‐positive,  he  has  “never  gotten  mar‐
                                                       16
ried,”  and  currently  is  middle‐aged  and  single.   He  asserts 
that this increases the particularized risk that others will as‐
sume  he  is  gay  once  they  learn  he  has  HIV.  He  claims  that 
because  the  immigration  judge  did  not  cite  specifically  this 
evidence in her opinion, her entire determination is void. 
    As  I  have  noted  earlier,  the  immigration  judge  did  con‐
sider  particularized  evidence  about  Mr. Velasquez‐Banegas, 
including that: 
         the  respondent  will  be  returning  to  a  country, 
         and region, that he has lived in for thirty‐eight 
         out of his forty‐seven years of life. His parents 
         and siblings live in Comayagua, where he plans 
         to return, and it is likely that many people who 
         knew him before his departure from Honduras 
         are still  living there, … . Thus, the respondent 
         will  likely  be  living  with  people  who  have 
         known  him for the majority of his life and are 
         unlikely  to  impute  homosexuality  to  him, 
         should they find out he is HIV‐positive.[17] 
While the immigration judge’s opinion may have been clearer 
if  it  had  stated  that  these  findings  directly  overcame  other 
“particularized”  evidence  about  Mr. Velasquez‐Banegas,  in‐
cluding his age and marital status, that inference reasonably 
                                                 
15 Pet’r’s Br. 24–25 (emphasis in original). 

16 A.R. at 174. 

17 Id. at 114–15. 
No. 15‐2619                                                                 25 

can be made from the record, and hardly warrants upsetting 
the  immigration  judge’s  determination.  Immigration  judges 
need only consider those issues presented and say enough for 
us to conclude “that [they] ha[ve] heard and thought and not 
merely reacted.” Solis‐Chavez v. Holder, 662 F.3d 462, 469 (7th 
Cir. 2011) (internal quotation marks omitted). 
    Finally, Mr. Velasquez‐Banegas also contends that the im‐
migration  judge  impermissibly  reasoned  that  others  would 
not perceive him as gay so long as he did not disclose his HIV 
status. He argues that he has a right to be open about his con‐
           18
dition.  This is not an accurate characterization of the immi‐
gration  judge’s  opinion.  The  immigration  judge  concluded 
that, because Mr. Velasquez‐Banegas likely would seek HIV 
treatment  at  a  hospital  located  four  hours  away  from  his 
hometown,  this  “significantly  decreases  the  odds  that  he 
would  run  into  someone  he  knows  while  seeking  treat‐
            19
ment.”   Even  if  Mr. Velasquez‐Banegas  chooses  to  be  open 
about his HIV status, he has not established that his HIV sta‐
tus will cause him to be perceived as gay. The fact that he may 
choose to share his status does not alter this outcome. 
       
       
       

                                                 
18 See Stanojkova v. Holder, 645 F.3d 943, 948 (7th Cir. 2011) (describing the 

inability to be open about membership in a protected group—their reli‐
gion—as  a “common  form  of  persecution”); Muhur v.  Ashcroft,  355  F.3d 
958, 960 (7th Cir.  2004)  (rejecting  argument  that  applicant  should  avoid 
persecution by practicing religion covertly). 
19 A.R. at 114. 
26                                                          No. 15‐2619 

                                    B. 
    The  immigration  judge  also  determined  that  Mr. Ve‐
lasquez‐Banegas had established his membership in the par‐
ticular social group of HIV‐positive men living in Honduras. 
However,  she  then  concluded  that  (1) he  could  not  show  a 
nexus between any harm he may suffer through his member‐
ship  in  this  group;  and  (2) the  alleged  economic  and  social 
harm,  including  difficulty  in  procuring  medical  treatment 
and obtaining employment, did not rise to the level of perse‐
cution. 
    Although  the  statute  governing  withholding  of  removal 
does not define “persecution,” we have said that it “‘must rise 
above mere harassment.’” Ciorba v. Ashcroft, 323 F.3d 539, 545 
(7th Cir. 2003). More to the point, we have described persecu‐
tion  as  including  “detention,  arrest,  interrogation,  prosecu‐
tion, imprisonment, illegal searches, confiscation of property, 
surveillance, beatings, or torture,” Toptchev v. I.N.S., 295 F.3d 
714, 720 (7th Cir. 2002), behavior that threatens the same, and 
“non‐life‐threatening behavior such as torture and economic 
deprivation if the resulting conditions are sufficiently severe,” 
Capric  v.  Ashcroft,  355  F.3d  1075,  1084  (7th  Cir.  2004)  (citing 
Sayaxing v. I.N.S., 179 F.3d 515, 519 (7th Cir. 1999)). However, 
“generalized conditions of hardship which affect entire pop‐
ulations  do  not  rise  to  the  level  of  persecution.”  Id.;  see  also 
Musabelliu v. Gonzales, 442 F.3d 991, 994 (7th Cir. 2006) (“Asy‐
                                                                 20
lum is not a form of unemployment compensation.”).  



                                                 
20 Mr. Velasquez‐Banegas repeatedly cites reports showing that police of‐

ficers and private citizens have targeted LGBTQ individuals in Honduras. 
No. 15‐2619                                                                27 

    Mr. Velasquez‐Banegas claims that the immigration judge 
ignored  evidence  related  to  the  poor  medical  care  and  eco‐
nomic deprivation that HIV‐positive individuals face. Mr. Ve‐
lasquez‐Banegas also claims the immigration judge gave too 
much weight to the fact that the Honduran government has 
enacted laws prohibiting the discriminatory practices which 
Mr. Velasquez‐Banegas fears. 
    Regarding  potential economic deprivation,  the  immigra‐
tion judge acknowledged: 
               The  record  shows  that  the  respondent  will 
           face some harm in Honduras on account of his 
           HIV‐positive status, including employment dis‐
           crimination,  welfare  discrimination,  social 
           stigma,  and  difficulty  obtaining  medical  treat‐
           ment for HIV. See Ex. 3, Tabs G–O. The respond‐
           ent’s expert witness, Ms. Portillo, testified that 
           those with HIV in Honduras are frequently de‐
           nied employment opportunities, particularly in 
           the factory industry, as they are required to pro‐
           vide proof that they do not have the virus before 
            being hired.[21] 
Despite this evidence, the immigration judge determined that 
Mr. Velasquez‐Banegas had not met his burden of establish‐
ing economically based persecution. The judge cited specific 
evidence in making this finding, including that the Honduran 
                                                 
But, as noted above, Mr. Velasquez‐Banegas failed to connect his HIV sta‐
tus  with  imputed  sexual  orientation.  We  therefore  cannot  consider  the 
possibility of violence facing LBGTQ persons within the merits of his per‐
secution claim based solely on his HIV status. 
21 Id. at 115. 
28                                                               No. 15‐2619 

government has prohibited companies from denying or ter‐
minating  employment  due  to  HIV  status.  Additionally,  the 
immigration  judge  noted  that  Mr. Velasquez‐Banegas’s  ex‐
pert, Ms. Portillo, only testified that the factory industry still 
conducted HIV tests and “was not aware of other industries 
                                                                               22
in the country that refuse employment due to HIV status.”  
The  immigration  judge  found  these  deficiencies  significant 
because Mr. Velasquez‐Banegas did not have a history of fac‐
tory work. He had grown up on a ranch in Honduras, worked 
                                                    23
on a horse ranch in Kentucky,  and also worked on a tobacco 
         24
farm.   The  immigration  judge  therefore  concluded  that 
Mr. Velasquez‐Banegas did not establish that he would be un‐
able to secure the type of employment that he would be most 
                                               25
likely to seek in Honduras.  
   Finally, the immigration judge determined that, although 
Mr. Velasquez‐Banegas  may  experience  difficulty  obtaining 
HIV treatment and medication, this difficulty was due to gen‐
eral country conditions that make it difficult for all Hondu‐


                                                 
22 Id. at 116. 

23 Id. at 377–79. 

24 Id. at 382. 

25 See, e.g., Medhin v. Ashcroft, 350 F.3d 685, 689 (7th Cir. 2003) (petitioner’s 

alleged loss of one job due to his ethnicity was at most, discrimination but 
not persecution); Zalega v. I.N.S., 916 F.2d 1257, 1260 (7th Cir. 1990) (“Alt‐
hough [the petitioner] complained that he could not get a government job 
commensurate with his education and training and that he could not ob‐
tain additional land to expand his fox farm, the economic disadvantage 
[the petitioner] suffered was minor.”). 
No. 15‐2619                                                         29 

rans to receive proper medical care. Additionally, the immi‐
gration  judge  noted  “that  the  Honduran  Government  has 
passed legislation that establishes the right to medical care for 
                                 26
people with HIV.”  Honduras also has a socialized medical 
system, low‐cost hospital care for those with HIV (in cities), 
and  “at  least  thirty[‐]seven”  HIV  treatment  centers  in  the 
              27
country.   The  immigration  judge  was  certainly  entitled  to 
credit this evidence and come to the conclusion that any eco‐
nomic  deprivation  that  Mr. Velasquez‐Banegas  might  en‐
counter  would  not  rise  to  the  level  of  persecution.  I  do  not 
understand  my  colleagues  to  disagree  with  that  determina‐
tion. 
    Immigration cases always pose a special burden on United 
States judges. As Jacques Maritain so eloquently put it: “We 
are  all  wounded  souls.”  See  Jacques  Maritain,  Réflexions  sur 
lʹAmerique  87–91  (1958).  Every  American,  including  every 
United  States judge, has  a family memory  that  includes an‐
cestors who came from some place where life was not as good 
as it is here. The DNA of our national character makes it very 
difficult  to  tell  an  individual  that  he  cannot  enjoy  the  same 
liberty, safety, and security that we enjoy. When the individ‐
ual suffers from a medical condition that cannot be treated as 
well in the country to which he is returned, basic humanitar‐
ian values make the task even more difficult. No doubt, those 
who must make necessary policy choices and those who must 
enforce those choices feel, or should feel, that same angst. But 
immigration must be regulated, and, in this Country, national 
policy is set by Congress and enforced by the Executive. Our 
                                                 
26 A.R. at 116. 

27 Id. 
30                                                No. 15‐2619 

own  task  as  judges  is  limited.  Because  the  immigration 
judge’s  determinations  were  supported  by  substantial  evi‐
dence, I respectfully dissent.